Title: From James Madison to Henry Clay, 27 August 1825
From: Madison, James
To: Clay, Henry


        
          Dr Sir
          Aug. 27. 1825
        
        I was lately called on by Docr. Waugh a physician in this quarter esteemed for his professional skill, with a request that I would name his son to the proper Dept. as an applicant for bearing public dispatches abroad, should there be occasion for such a service. The youth is represented as of promising talents & character. The wish to procure for him some employment, which will carry him beyond sea, and to a Southern Climate, in preference, proceeds from a hope that such a trip may arrest a complaint, which if not soon arrested will be of dangerous tendency, and from the limited resources of the family, which would not well bear the expence of the expreriment [sic]. I have not presumed to flatter hopes of success in this application, well knowing the uncertainties involved in it; But I could not refuse to hand in the name of an interesting son of an anxious parent, for consideration, & comparison with others having a like object. For this intrusion even I must ask your excuse; tendering at the same time assurances of my distinguished esteem & respect.
      